Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1 and 10 is the inclusion of the limitation, " receive a user input designating an area of the displayed document, the user input being an input surrounding the designated area with a frame; define a region corresponding to the designated area as a non-target region, the non-target region being a region that is not a target to be translated; and perform translation on a portion of the document that is not the non- target region without performing translation on the non-target region." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 10. There were prior arts available (e.g. Anisimovich et al. (US 20130191108 A1) fig. 1) where user provides input surrounding the designated area of document with a frame and defining the designated area as area to be translated. However, none of the prior arts teach the designated area (i.e. user input surrounding with a frame) being a region that is not to be translated while rest of the region are translated.


Each of prior arts of record cited in PTO-892 teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the 
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-4, 7-9 depending on claim 1 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177